Case: 11-16128   Date Filed: 04/05/2013   Page: 1 of 7


                                                       [DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                    __________________________

                           No. 11-16128
                    __________________________

                 D.C. Docket No. 4:08-cv-10084-STB

PETER HALMOS, Individually and on behalf
of other Insureds Under and Pursuant to
ACE-INA Insurance Contract,
INTERNATIONAL YACHTING CHARTERS, INC.,
HIGH PLAINS CAPITAL,

                                 Plaintiffs-Counter Defendants-Appellants,

                                 versus

INSURANCE COMPANY OF NORTH AMERICA,

                                      Defendant-Counter Claimant-Appellee,

STRICKLAND MARINE INSURANCE, INC.,
f.k.a. Strickland Marine Agency, Inc.
HARTFORD CAPITAL APPRECIATION FUND,
HARTFORD FINANCIAL SERVICES GROUP, INC.,

                                                                   Defendants.
                    __________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                   __________________________
                            (April 5, 2013)
                Case: 11-16128       Date Filed: 04/05/2013      Page: 2 of 7


Before CARNES, COX, Circuit Judges, and RESTANI, * Judge.

PER CURIAM:

       After Insurance Company of North America (INA) paid over $24 million to

International Yachting Charters, Inc., High Plains Capital Corporation, and Peter

Halmos (collectively, the Plaintiffs) on various insurance claims, the Plaintiffs

sued INA for breach of contract, alleging that INA failed to pay claims for

expenses incurred that were covered under their insurance policies with INA.

Specifically, High Plains sought around $86,000 for damages related to its

motorized fishing vessel, M/V Mongoose; International Yachting sought over $15

million for damages related to its 158-foot sailing yacht, S/Y Legacy, and around

$60,000 for damages related to Island Runner, a tender to Legacy. After a three-

week bench trial, the magistrate judge entered judgment in favor of INA on all

claims. The Plaintiffs appeal.

       We note at the outset that we need not address all of Plaintiffs’ claims.

Halmos asserted a claim for unjust enrichment and quantum meruit against INA,

but we need not address these claims because Halmos does not challenge the

magistrate judge’s ruling in favor on INA on these claims. See Cooper v. Smith,




       *
         Honorable Jane A. Restani, United States Court of International Trade Judge, sitting by
designation.
                                              2
              Case: 11-16128     Date Filed: 04/05/2013   Page: 3 of 7


89 F.3d 761, 763 n.2 (11th Cir. 1996) (noting that if a party does not challenge a

ruling on appeal, we will not address the ruling). Likewise, we need not address

International Yachting’s claim for damage to Legacy from an allision because

International Yachting does not challenge the magistrate judge’s ruling on that

claim. And, we need not address International Yachting’s claim for damage to

Island Runner; International Yachting only challenges the ruling that it breached

the policy by committing fraud. It does not challenge the ruling that its claimed

costs are not covered under the policy. International Yachting thus abandons any

argument that the Island Runner claim is covered by the policy.

      We therefore only address whether the magistrate judge erred in entering

judgment in favor of INA on (A) High Plains’s claims relating to Mongoose and

(B) International Yachting’s claims relating to Legacy, and (C) whether the

magistrate judge erred in denying Plaintiffs’ “motion for a directed verdict.”

      The Plaintiffs and INA agreed at oral argument that if we examined each of

the Plaintiffs’ claims and determined that the claim could be decided as a matter of

law, we could proceed without addressing the other arguments presented on

appeal. We accept the agreement of the parties and proceed accordingly. After

reviewing the record, we conclude that the Plaintiffs’ claims that we address fail as




                                          3
              Case: 11-16128     Date Filed: 04/05/2013   Page: 4 of 7


a matter of law because the Plaintiffs have either failed to prove that their expenses

were reasonable and necessary or failed to prove their damages altogether.

                                    A. Mongoose

      High Plains claimed expenses under its INA policy for damages to

Mongoose. High Plains planned to present the testimony of Peter Halmos to

establish the reasonableness and necessity of the expenses. The magistrate judge

excluded Halmos’s testimony, concluding that he was not qualified. On appeal,

High Plains contends that the magistrate judge erred in not allowing Halmos to

testify as to reasonableness and necessity.

      The Federal Rules of Evidence apply to this question, and because High

Plains concedes that Halmos is not an expert, we look to whether he was qualified

to testify under Federal Rule of Evidence 701.

      Our decision in Tampa Bay Shipbuilding & Repair Co. v. Cedar Shipping

Co., 320 F.3d 1213 (11th Cir. 2003), is instructive. There, we allowed witnesses to

testify about the reasonableness of repair charges because their testimony was

“based upon their particularized knowledge garnered from years of experience

within the field.” Id. at 1223. In this case, High Plains failed to establish that

Halmos’s planned testimony was based on his “particularized knowledge” of

salvaging vessels or protecting vessels from further damage. As a result, the


                                          4
              Case: 11-16128     Date Filed: 04/05/2013   Page: 5 of 7


magistrate judge correctly ruled that Halmos could not testify as to whether the

expenses that High Plains incurred were reasonable and necessary. High Plains

agrees that it was required to prove the reasonableness and necessity of its

expenses for them to be recoverable under the policy. (See High Plains’s Br. at

47.) High Plains failed to prove that its expenses are recoverable.

                                     B. Legacy

      International Yachting claimed expenses related to (1) charges it incurred

after Legacy’s extraction from the sanctuary, (2) attorney’s fees incurred to

negotiate with the National Oceanic and Atmospheric Administration to remove

Legacy from the sanctuary, and (3) remediation expenses to fix the area damaged

by Legacy’s grounding.

      The post-extraction claim fails because International Yachting did not

establish the reasonableness and necessity of its expenses, which it agrees it was

required to do. (See International Yachting’s Br. at 79.) And because Halmos was

not qualified to testify as to these issues, International Yachting failed to present

any evidence establishing the reasonableness and necessity of its claimed post-

extraction expenses.

      The attorney’s fees claim fails because International Yachting did not prove

its damages. It failed to point the magistrate judge to evidence supporting the


                                          5
              Case: 11-16128    Date Filed: 04/05/2013    Page: 6 of 7


exact amount of attorney’s fees it claims it incurred. We have independently

reviewed the record, and we have looked to the evidence that International

Yachting cites in its Proposed Findings of Fact and Conclusions of Law that it

submitted to the magistrate judge following trial. (See Dkt. 1414 at 43–44.) In

support of this claim, International Yachting cites to hundreds of pages of

unorganized receipts and a spreadsheet over 100 pages long purporting—although

unclearly—to memorialize all of International Yachting’s expenses from October

2005 to October 2010. This is not a sufficient method of proof. In our adversarial

system, the burden rests on the parties to present evidence in an ordered manner.

See Ondine Shipping Corp. v. Cataldo, 24 F.3d 353, 356 (1st Cir. 2004) (“[I]t is

the parties’ responsibility to marshal evidence and prove their points. Litigants

cannot expect the court to do their homework for them.”); Spectrofuge Corp. v.

Beckman Instruments, Inc., 575 F.2d 256, 270 n.47 (5th Cir. 1978) (“Federal courts

are sufficiently burdened as it is without having to spend hours finding and

organizing the parties’ evidence.”). The court will not—and should not—have to

sift through unorganized materials to determine damages.

      The remediation claim fails for the same reason. International Yachting

points to hundreds of pages of disordered receipts and a spreadsheet over 100

pages long as proof of its damages. This is inadequate.


                                         6
              Case: 11-16128    Date Filed: 04/05/2013   Page: 7 of 7


                                        C.

      Finally, Plaintiffs argue that the magistrate judge erred in denying their

“motion for a directed verdict” on the grounds that INA had confessed coverage by

paying some of Plaintiffs’ claims. This argument is meritless.

      Accordingly, we affirm the judgment in favor of INA.

      AFFIRMED.




                                         7